     Case 2:18-cv-01721-KJM-DB Document 61 Filed 11/15/19 Page 1 of 7

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ANDREA R. AUSTIN, State Bar No. 173630
     Supervising Deputy Attorney General
 3   LYKISHA D. BEASLEY, State Bar No. 282907
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6110
 6    Fax: (916) 324-5567
      E-mail: Lykisha.Beasley@doj.ca.gov
 7   Attorneys for Defendant
     Jacob Appelsmith, Director of the
 8   Alcoholic Beverage Control

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13

14   ORION WINE IMPORTS, LLC and                          2:18-cv-01721-KJM-DB
     PETER E. CREIGHTON,
15                                                      DEFENDANT’S REPLY IN SUPPORT
                                            Plaintiffs, OF MOTION TO DISMISS THIRD
16                                                      AMENDED COMPLAINT
                    v.
17                                                        Date:            November 22, 2019
                                                          Time:            10:00 a.m.
18   JACOB APPLESMITH, in his official                    Courtroom:       3
     capacity as Director of the California               Judge:           The Honorable Kimberly J.
19   Department of Alcoholic Beverage Control,                             Mueller

20                                        Defendants. Action Filed: June 14, 2018

21

22         Plaintiffs’ opposition to Defendant Appelsmith’s motion to dismiss their Third Amended

23   Complaint (“TAC”) fails to support their complaint in a manner that justifies the continued

24   litigation of this case. Plaintiffs represented to the Court that they were unsure as to whether the

25   necessary wine importer licenses were only available to in-state importers. ECF No. 52, p. 10.

26   However, as explained in each of Defendant Appelsmith’s responsive pleadings, California’s

27   three-tier system for regulating the in-state sale alcoholic beverages is non-discriminatory.

28   Plaintiffs may obtain the same importer and wholesale licenses as California residents on the
                                                    1
                           Defendant’s Reply in Support of Motion to Dismiss Plaintiffs’ Third Amended Complaint
                                                                                          (2:18-cv-01721-KJM-DB)
      Case 2:18-cv-01721-KJM-DB Document 61 Filed 11/15/19 Page 2 of 7

 1   same terms. Plaintiffs’ opposition to Defendant Appelmisth’s motion confirms that what they

 2   seek is not equal treatment with in-state entities, but rather a special privilege to bypass the

 3   second tier of California’s longstanding three-tier system of regulation in order to engage in

 4   direct-to-retailer shipment of imported wine – a privilege that no in-state (or any) entity enjoys. 1

 5         Plaintiffs’ opposition similarly fails to establish the validity of Mr. Creighton’s Article IV

 6   Privileges and Immunities claim. The allegations in the TAC and arguments in the opposition

 7   demonstrate that Plaintiff Creighton’s claimed injuries are entirely derivative of the speculative

 8   agreement between his company and another company. Additionally, Plaintiffs’ pleadings fail to

 9   state a viable case of disparate treatment of nonresidents by the challenged statute given that if

10   Plaintiff Creighton chose to import wine into California, he would do it in the same manner as

11   someone who resides in California.

12         Plaintiffs’ TAC did not cure the deficiencies identified by the Court in its Order regarding

13   the dismissal of Plaintiffs’ SAC and their opposition lacks sufficient facts and legal authority to

14   overcome dismissal. See ECF Nos. 52, 53, 56, 57. After several opportunities to state valid

15   claims under the dormant Commerce Clause and the Privileges and Immunities Clause of Article

16   IV, they have failed to do so. Their TAC should now be dismissed without leave to amend.

17
                                                 ARGUMENT
18
     I.   PLAINTIFFS’ DORMANT COMMERCE CLAUSE CLAIMS FAILS AS A MATTER OF LAW
19        BECAUSE BUSINESS AND PROFESSIONS CODE SECTION 23661 DOES NOT DISCRIMINATE
20        AGAINST OUT-OF-STATE BUSINESSES

21         Plaintiffs are asserting a claim for discrimination under the dormant Commerce Clause

22   based upon their contention that Orion Wine Imports (Plaintiff Creighton’s Company) is

23   “prohibited from selling and delivering wine directly to California-licensed retailers from its

24   facilities,” which are based in Florida. TAC ¶¶ 9, 27. Plaintiffs further contend that “California’s

25   statutory scheme imposes extra requirements on out-of-state wine wholesalers,” in violation of

26   the dormant Commerce Clause. TAC ¶ 27 (emphasis added). Both of these contentions lack

27
            1
               While there are some specific exceptions to California’s generally discrete licensing
28   tiers, they are not applicable to this case.
                                                     2
                           Defendant’s Reply in Support of Motion to Dismiss Plaintiffs’ Third Amended Complaint
                                                                                          (2:18-cv-01721-KJM-DB)
     Case 2:18-cv-01721-KJM-DB Document 61 Filed 11/15/19 Page 3 of 7

 1   legal and factual support and disregard the fact that California’s alcoholic beverage control laws

 2   do not permit any entity to bypass the middle tier of its three-tier system and ship imported wine

 3   directly to retailers. Plaintiffs’ opposition to Defendant’s motion to dismiss highlights the

 4   inadequacies of their TAC by offering speculative assertions about how direct-to-retailer shipping

 5   would benefit their business and conceding key facts. Plaintiffs acknowledge that their residency

 6   has no impact on their ability to obtain the relevant licenses in California and that they are able to

 7   utilize licensed public warehouses to meet the lawful requirements of Section 23661, like anyone

 8   else. Opposition, pp. 6, 8.

 9         In their opposition, Plaintiffs seem to shift their argument from the issue of whether they

10   have equal access to public warehouses to the notion that “leasing space in a warehouse may not

11   be enough” for Orion to comply with California’s record-inspection laws. Opposition, p. 8. In

12   doing so, they refer to California Business and Professions Code sections 23405.2 and 25753 and

13   California Code of Regulations, Title IV, Division I, Article IV. Section 23405.2 requires that a

14   record of an LLC’s members be retained at their California office for inspection. Cal. Bus. &

15   Prof. Code § 23405.2. Section 25753 notifies licenses that the Department of Alcoholic Beverage

16   Control may inspect their premises and examine their books and records. Cal. Bus. & Prof. Code

17   § 25753. The California Code of regulations provision mentioned by Plaintiffs merely requires

18   sales invoices to be recorded each time one licensee sells an alcoholic beverage to another

19   licensee. Cal.Code Regs. Tit. 4, § 17 (2019). Notably, Plaintiffs have not plead a challenge to

20   any of California's alcoholic beverage record retention and inspection laws. Therefore, any such

21   challenge raised in their opposition to Defendant’s motion to dismiss the TAC should be

22   disregarded. As to the assertion that the afore-mentioned laws prevent Orion from participating

23   in California using a public warehouse, it is incorrect and lacking legal support. One of the

24   primary purposes of licensed public warehouses is to serve as “principal offices” in California for

25   out-of-state businesses, like Orion. See Cal. Bus. & Prof. Code §§ 23036, 23375. Utilizing a

26   public warehouse provides entities with a licensed premises at which they can receive, document,

27   and wholesale imported wine in a manner that complies with California law, without the need to

28   open and staff their own private facilities. Plaintiffs have no basis to argue that they cannot
                                                       3
                           Defendant’s Reply in Support of Motion to Dismiss Plaintiffs’ Third Amended Complaint
                                                                                          (2:18-cv-01721-KJM-DB)
     Case 2:18-cv-01721-KJM-DB Document 61 Filed 11/15/19 Page 4 of 7

 1   comply with California’s record retention and inspection laws if they lease space in a licensed

 2   public warehouse. Such tangential assertions further reveal that Plaintiffs do not have a right to

 3   relief under the dormant Commerce Clause.

 4         “The primary purpose of the dormant Commerce Clause is to prohibit statutes that

 5   discriminate against interstate commerce by providing benefits to in-state economic interests

 6   while burdening out-of-state competitors.” Association des Eleveurs de Canards et d’Oies due

 7   Quebec v. Harris, 729 F.3d 937, 947 (9th Cir. 2012) (internal quotations and citations omitted).

 8   The burden of showing differential treatment is borne by the party challenging the statute. Black

 9   Star Farms, LLC. V. Oliver, 600 F.3d 1225, 1230 (9th Cir. 2010). Here, Plaintiffs have failed to

10   meet their burden.

11         Plaintiffs allege that Section 23661, which requires wine imported into California be

12   consigned to a licensed importer at a licensed public warehouse or other licensed premises, and

13   any statute related to it, is unconstitutionally protectionist, but have failed to allege facts that

14   demonstrate how out-of-state economic interests are treated differently from in-state economic

15   interests. In support of their claim, the opposition brief erroneously states: “[w]ine distributors

16   whose facilities are located in California may import foreign wine and distribute it directly to

17   retailers, but distributors like Orion whose facilities are located outside may not.” Opposition, p.

18   5. Indeed, the citation for that assertion directs the Court to paragraphs seven through nine of

19   Plaintiffs’ own complaint, which also lacks legal citations for the conclusions proffered in those

20   paragraphs. TAC ¶¶ 7-9. Plaintiffs are unable to cite to statutory language that supports their

21   position because Section 23661 is not protectionist. Likewise, Plaintiffs continue to refer to

22   undefined prospective burdens and inconveniences they claim arise from having to comply with

23   the established three-tier system, but ignore that the importer/wholesaler tier of California’s

24   regulatory system is permissible. Granholm v. Heald, 544 U.S. 460, 466 (2005). What is more,

25   the statutory scheme specifically allows an out-of-state business’s alcoholic beverages to “come

26   to rest, [be] stored, and [be] shipped from a public warehouse in California.” Cal. Bus. & Prof.

27   Code § 24041; ECF No. 52 at p. 3.

28
                                                         4
                            Defendant’s Reply in Support of Motion to Dismiss Plaintiffs’ Third Amended Complaint
                                                                                           (2:18-cv-01721-KJM-DB)
     Case 2:18-cv-01721-KJM-DB Document 61 Filed 11/15/19 Page 5 of 7

 1         Plaintiffs are attempting to leverage the dormant Commerce Clause, which is intended to

 2   protect the flow of commerce among the states, to gain a competitive advantage and avoid

 3   compliance with the three-tier system. However, “the commerce clause does not give an

 4   interstate business the right to conduct its business in what it considers the most efficient manner;

 5   the Constitution ‘protects the interstate market, not particular interstate firms.’” Valley Bank of

 6   Nevada v. Plus System, Inc., 914 F.2d 1186, 1193 (9th Cir. 1990.) (citing Exxon Corp. v.

 7   Governor of Maryland, 437 U.S. 117, 127 (1978).). Thus, Plaintiffs’ dormant Commerce Clause

 8   claim fails as a matter of law.

 9   II.   PLAINTIFF CREIGHTON’S ARTICLE IV PRIVILEGES AND IMMUNITIES CLAIM FAILS AS A
           MATTER OF LAW BECAUSE IT IS DERIVATIVE AND BUSINESS AND PROFESSIONS CODE
10
           SECTION 23661 IS NON-DISCRIMINATORY
11         The relevant facts and applicable law dictate that dismissal is appropriate for Plaintiff
12   Creighton’s Article IV Privileges and Immunities claim. Plaintiffs’ TAC states that Creighton is
13   the owner and operator of Orion and that his request for relief is based on the fact Orion must
14   adhere to Section 23661 and cannot ship imported wine directly to the Pour House, an alcoholic
15   beverage retailer. TAC ¶¶ 29, 40, 43. Such derivative claims are invalid. Woods View II, LLC v.
16   Kitsap County, 484 F. Appx. 160, 161 (9th Cir. 2012); See also ECF No. 52, p. 13. Plaintiffs’
17   opposition attempts to minimize the derivative nature of Creighton’s Privileges and Immunities
18   claim by insisting that “all profits pass through the LLC and go directly to Mr. Creighton,” but
19   that only underscores the fact that Creighton’s alleged injuries flow from alleged injuries to
20   Orion. Opposition, p. 10.
21         Plaintiffs’ opposition is also incongruent with current, applicable case law analyzing who
22   may and may not bring a Privileges and Immunities claim. Significantly, the Supreme Court
23   recently reiterated the Court’s established interpretation that the Privileges and Immunities Clause
24   of Article IV does not protect corporations and applied that longstanding interpretation to a trade
25   association. Tennessee Wine and Spirits Retailers Association v. Thomas, -- U.S. --, 139 S. Ct.
26   2449, 2460-2461 (2019). Although the Supreme Court does not have frequent occasion to
27   address Article IV Privileges and Immunities Claims by business or association, several lower
28
                                                        5
                           Defendant’s Reply in Support of Motion to Dismiss Plaintiffs’ Third Amended Complaint
                                                                                          (2:18-cv-01721-KJM-DB)
     Case 2:18-cv-01721-KJM-DB Document 61 Filed 11/15/19 Page 6 of 7

 1   courts have and the result is the same. See Aqua Harvesters, Inc. v. New York State Department

 2   of Environmental Conservation, No. 17-CV-1198, 2019 WL 3037866, at 48 n.59. By contrast,

 3   Plaintiffs do not cite to any relevant authority for the proposition courts regard that limited

 4   liability companies (“LLCs”) differently than incorporated businesses for the purposes of the

 5   Privileges and Immunities Clause of Article IV.        Therefore, the claim must be dismissed.

 6         Furthermore, even if Plaintiff Creighton’s Privileges and Immunities claim was not

 7   derivative, it would still fail for reasons similar to those discussed in Section I above. The

 8   challenged statute does not discriminate against persons or entities on the basis of residency.

 9   Plaintiffs are asserting Constitutional claims to conduct an end-run around the second tier of

10   California’s three-tier system for regulating the sale and distribution of alcoholic beverages.

11   Thus, Plaintiff Creighton’s Privileges and Immunities claim fails as a matter of law.

12                                              CONCLUSION

13         Based on the legal insufficiency of Plaintiffs’ claims, the Court’s prior Order (ECF No. 52),

14   and the arguments presented by Defendant in his motion and the foregoing reply, Defendant

15   respectfully requests that this Court dismiss Plaintiffs’ Third Amended Complaint, without leave

16   to amend.

17
     Dated: November 15, 2019                                 Respectfully submitted,
18
                                                              XAVIER BECERRA
19                                                            Attorney General of California
                                                              ANDREA R. AUSTIN
20                                                            Supervising Deputy Attorney General
21
                                                              /s/ Lykisha D. Beasley
22

23                                                            LYKISHA D. BEASLEY
                                                              Deputy Attorney General
24                                                            Attorneys for Defendant
                                                              Jacob Appelsmith, Director of the
25                                                            Alcoholic Beverage Control
26   SA2018101846

27

28
                                                        6
                           Defendant’s Reply in Support of Motion to Dismiss Plaintiffs’ Third Amended Complaint
                                                                                          (2:18-cv-01721-KJM-DB)
        Case 2:18-cv-01721-KJM-DB Document 61 Filed 11/15/19 Page 7 of 7



                                CERTIFICATE OF SERVICE
Case Name:       Orion Wine Imports, LLC, and             No.    2:18-cv-01721-KJM-DB
                 Peter E. Creighton v. Jacob
                 Applesmith

I hereby certify that on November 15, 2019, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
        DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS THIRD
                         AMENDED COMPLAINT

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on November 15, 2019, at Sacramento,
California.


               Jenny Thirakul                                   /s/ Jenny Thirakul
                 Declarant                                           Signature

SA2018101846
